IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF WISCONSIN

 

UNITED STATES OF AMERICA,
Plaintiff, ORDER
V. Case No. 19-cr-02-wme
EUGENE RIPP,

Defendant.

 

The defendant in the above-entitled case has been:

x convicted of the charge against him and no appeal is pending.
Therefore, it is directed that the passport be transferred to the U.S.
State Department.

The State Department is not to reissue a passport without approval
of U.S. Probation while the defendant remains on supervision.

convicted of the charge against him and no appeal is pending.
Therefore, it is directed that the passport be transferred to the ICE
Regional Office in Milwaukee, Wisconsin.

acquitted of the charge against him and/or the charge against him
has been dismissed. Therefore, it is directed that the passport be
returned to the defendant or his authorized representative.
Defendant is deceased. Therefore, it is directed that the passport
be returned to the State Department.

Signed this 26th day of June, 2019.

BY THE COURT:

s/Stephen L. Crocker
STEPHEN L. CROCKER

Magistrate Judge
